Title: From John Adams to Ma., Citizens of Quincy, 30 October 1802
From: Adams, John
To: Quincy, Ma., Citizens of



Gentlemen
Quincy October 30th 1802

I should rejoice in the prolongation of my life for another year, were it only for the pleasure of seeing and embracing so many of my Friends.—
As every Gentleman here is at least as independent of me, as I can pretend to be of him; as there is no imaginable motive of hope Apprehension or any Sinister or private Interest, which could have prompted you, to such a manifestation of your friendly Sentiments: I am fully assured that this Visit is the Result of Feeling and not of Ceremony.—
The Performance of the Parts which were cast to me, in the Course of the Revolution, though the Scenes were in the Secret Conclave of a Congress with out Galleries and with closed doors, or at a thousand League distance beyond Seas, and the few Spectators and Witnesses are almost all dead, I shall leave to the Candor of the public and the Judgment of Posterity with Such traditionary Sight as they may possess.—
After as carefull a Review as I am capable of taking of the civil Administration, during the Period when I was President of the United States, I see nothing of any Consequence to repent or regrett. Some measures were the Effect of imperious neccessity, much against my Inclinations. Others were the Measures of the Legislature, which altho approved when passed, were never previously proposed or reccommended by me. Some of them, left to my discretion were never executed, because no neccessity for them, in my Judgment ever occured. I shall say no more, upon this Subject at present, but this; we were emancipated from two burthensom yokes, the French Treaty and consular Convention which were grevious to us, and would have been intollerable to our Children. The Nation in future, unshackled with positive Stipulation, would have only to consider, her Duties to foreign Powers by the Law of Nations, and to estimate her Interest by an honest and impartial Policy—
Let me add one observation more; Under the Continual provocations, breaking and pouring in upon me from unexpected as well as expected quarters, during the two last years of my Administration, he must have been more of a modern Epicurean Phylosopher, than I ever was or ever will be, to have born them all, without some incautious expressions at times of an inutterable Indignation. I have no other Apology to make to Individuals or the Public.—
The Prospect of National Greatness is as Sure and certain as that of National Existance. The Union is our Rock of Safety as well as our Pledge of Grandeur. And for this reason I hesitate not to recommend to you as a Sentiment—"A Union of honest Men."
I wish you Gentlemen, for the day and for your Lives all the honest Joys and Felicities, which you can possibly wish for yourselves—
John Adams